Citation Nr: 1814375	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  13-18 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for the residuals of a traumatic brain injury (TBI), to include seizures. 


REPRESENTATION

Veteran represented by:	Alexandra M. Jackson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran testified during a Board hearing in St. Petersburg, Florida, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The issue of entitlement to service connection for residuals of a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss is related to service.

2.  Tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims service connection for bilateral hearing loss and tinnitus.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran had an in-service audiological evaluation at a May 1967 enlistment examination at which time auditory thresholds were recorded.  While no hearing abnormality was noted, it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  His December 1968 separation examination does not have any audiological thresholds noted at all.  The Board therefore finds that the thresholds noted at the May 1967 enlistment examination are of minimal probative value beyond establishing that there was no hearing loss disability upon entry into service, as there are no separation thresholds with which to compare them.   

Service personnel records reflect that the Veteran was recommended for an Army Commendation Medal based on a May 1968 incident in which he restored communications to defensive bunker positions while the base camp was under rocket and mortar attack.  The recommendation states that the Veteran went to repair damaged communications lines and restored them despite the personal danger involved.

VA treatment records reflect that at a November 2007 audiology consultation the Veteran reported constant tinnitus.  He stated that he did not believe that he had a significant loss of hearing.  Pure tone testing revealed a mild loss at 2000 hertz for the right ear and a normal to moderately severe high frequency sensorineural loss for the left ear.  Speech discrimination was excellent for the left ear and fair to good for the right ear.  Specific thresholds and scores were not recorded.

In his March 2010 claim, the Veteran stated that while serving in Vietnam a rocket exploded approximately 10 yards from his position, knocking him unconscious.  He said that he was not transported to an aid station.  He contended that this explosion caused his current hearing loss and tinnitus.

The Veteran underwent a VA examination in May 2010.  He reported difficulty hearing for about 20 years and constant bilateral ringing for 20-25 years.  He stated that he had a stopped-up feeling in his ears since he stepped off of the plane returning from Vietnam.  He reported in-service noise exposure consisting of frequent artillery and mortar without protection.  He stated that in one incident a grenade exploded right in front of him.  After service, he worked for a power company around machinery for 33 years, with ear protection.  He denied recreational noise exposure.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
30
25
LEFT
20
15
10
20
65

Speech recognition scores were 94 percent in the right ear and 96 percent in the left ear.  He was diagnosed with bilateral sensorineural hearing loss and tinnitus.  The examiner opined that it was impossible to resolve the issues without resort to mere speculation, as there was no audiological examination performed at separation from service.  The examiner noted that current hearing loss exceeds normal hearing loss due to aging, particularly in the left ear, but the Veteran also reported post-service noise exposure in addition to significant military noise exposure.

VA treatment records reflect that in July 2011 the Veteran reported a gradual loss of hearing, tinnitus, and associated communication difficulties.  While specific thresholds were not given, in the right ear he had normal hearing with mild sensorineural hearing loss at 2000 hertz and mild loss at 6000 and 8000 hertz, and in the left ear he had normal hearing through 3000 hertz sloping to a moderately severe to severe sensorineural hearing loss through 8000 hertz.  Speech recognition scores were consistent with pure tone averages.  His audiologist noted no significant change since his previous audiograms.

In a November 2011 statement, the Veteran reported incidents related to his claim for service connection for posttraumatic stress disorder (PTSD), including an incident of mortar fire in January 1969.  In a January 2013 statement, he reported additional mortar fire incidents that took place in November 1968 and August 1969.

At his June 2017 hearing, the Veteran stated that in service when repairing communication lines a mortar exploded near him, knocking him unconscious for 2-3 minutes. 

The Board finds that the evidence is at least in equipoise as to whether bilateral hearing loss and tinnitus are related to service.  Thresholds from the May 2010 VA examination establish a current disability under 38 C.F.R. § 3.385.  The examiner found that there was no basis to determine whether the Veteran's hearing loss and tinnitus were caused by service because no thresholds were recorded upon separation.  The examiner nevertheless noted that the Veteran had significant military noise exposure and that his current threshold levels exceed normal age-related hearing loss.  Furthermore, the incident that the Veteran has consistently described as having had the most profound impact on his hearing is one of the many stressors he reported in his claim for PTSD, which was eventually granted.  Thus, affording the Veteran all benefit of the doubt, the Board finds that the evidence is at least in equipoise as to whether bilateral hearing loss and tinnitus are related to service.  Service connection is therefore granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran claims service connection for the residuals of a TBI, to include seizures.

Service treatment records do not reflect any symptoms of or treatment for a TBI.

Private treatment records reflect that in December 2008 the Veteran presented to the hospital with reports of tonic-clonic seizures.  He had been unresponsive for 2-3 minutes and had exhibited urinary incontinence.  He experienced another seizure at the hospital.  A CT scan showed an acute parenchymal hematoma in the right parietal lobe.  His treating physician initially determined that the hematoma was most likely related to hypertension.  Specifically, he was observed to be markedly hypertensive with elevations into the 170s and was treated accordingly.  At a neurology consultation he was diagnosed with a small right parietal hemorrhage, currently of undetermined etiology but likely of a hypertensive nature.  After a second CT scan and MRI, his neurologist diagnosed new onset seizure disorder with a very small right parietal parenchymal hemorrhage without associated mass affect or obvious pathology.

VA treatment records reflect that in December 2008 the Veteran's wife reported that the Veteran had been hospitalized for a mini-stroke and two seizures.

In his March 2010 claim, the Veteran stated that while serving in Vietnam a rocket exploded approximately 10 yards from his position, knocking him unconscious.  He said that he was not transported to an aid station.  He contended that this explosion caused current TBI residuals.

VA treatment records reflect that in June 2011 the Veteran reported vertigo when standing in the shower and rubbing his face.  He reported that this occurred once to twice per day and lasts 3-4 seconds.  He stated that he sometimes blacks out and had a history of seizures.  His physician diagnosed earwax and vertigo probably due to stroke and seizure disorder.  At an August 2011 neurology consultation he reported memory loss since his seizure episode.  He was diagnosed with a history of two symptomatic seizures within 1-2 hours of evidence of a right temporal hemorrhage in 2008.  He reported short term memory loss in November 2011.  At an April 2012 neurology follow-up, he denied any episodes of staring, confusion, focal or generalized stiffening or shaking, or alterations of consciousness.  He still reported memory difficulties.  His neurologist suspected that the memory problems were related to his depressed mood, but it was possible that it was an early mild cognitive impairment.  At a December 2012 neurology follow-up, his spouse reported that he had a short temper and angry outbursts in addition to his memory loss.  The neurologist suggested that these symptoms were side-effects of his depression medication.

In a January 2013 statement, the Veteran's spouse stated that since the seizure event the Veteran has exhibited memory lapses and does not seem to be himself at times.  She attributed his aggression and startle response to his seizures.

VA treatment records reflect that in July 2016 the Veteran reported vertigo with bending over and shaking his head.  A CT scan showed no changes.

The Veteran has submitted an August 2017 private evaluation by an orthopedic surgeon based on a review of his records.  The surgeon stated that the Veteran had current problems with weakness, balance, hearing, speech, and vision, with difficulty in swallowing, change in taste, change in smell, and loss of coordination with gait changes.  The evaluation confusingly refers to medical records of a combat incident in August 1969, more than a year after the Veteran's separation from service.  The surgeon opined that the role of the Veteran's hypertension in his 2008 parenchymal intracranial hemorrhage as well as a role of amyloid cerebral changes and combat duty more likely than not combined with the effects of blast injury to become causal to his seizure disorder and intracerebral hemorrhage.  The surgeon furthermore stated that it was more likely than not that the Veteran's exposure to Agent Orange was causally significant to his development of hypertension.

At his June 2017 hearing, the Veteran reported headaches as another TBI residual symptom.

The Veteran has not been provided with a VA examination for his claimed disability.  The Board finds that opinion expressed in the August 2017 private evaluation does not provide an adequate rationale to explain how current TBI residuals are at least as likely as not related to an in-service event.  Nevertheless, this opinion does indicate that such a relationship may exist.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As such, remand is necessary to provide the Veteran with a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Schedule the Veteran for a VA examination for TBI residuals.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results, the examiner should diagnose any current TBI residuals exhibited by the Veteran.  For each disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability is related to an in-service head injury or exposure to herbicide agents.     

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


